      Case 1:18-cv-05495-JFK-BCM Document 196 Filed 08/20/21 Page 1 of 2




UNITED STATES DISTRICT COURT                                                                    8/20/21
SOUTHERN DISTRICT OF NEW YORK
 CASSANDRA SHIH,
                  Plaintiff,                                 18-CV-5495 (JFK) (BCM)
           -against-                                         CORRECTED ORDER
 PETAL CARD, INC., f/k/a CREDITBRIDGE,
 INC., et al.,
                  Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court conducted a discovery conference on August 17, 2021, with respect to (1)

plaintiff's motion to compel the production of certain communications to or from defendant Jason

Gross (who was once a lawyer admitted to practice in New York), which were withheld or redacted

by defendants on attorney-client privilege grounds (Dkt. No. 177); and (2) defendants' motion to

compel the production of certain communications with Lane Kauder (who is now plaintiff's

husband and a lawyer admitted to practice in New York), which were withheld by plaintiff on

work-product, attorney-client privilege, and/or spousal privilege grounds (Dkt. No. 176.) For the

reasons discussed at the August 17, 2021 it is hereby ORDERED as follows:

       1.        As to Dkt. No. 177:

                 a.      No later than August 20, 2021, plaintiff shall identify to defendants up to
                         six (6) withheld or redacted documents (from those appearing on the log at
                         Dkt. No. 177-1) to be submitted to the Court for in camera review.

                 b.      No later than August 23, 2021, defendants shall submit the documents
                         identified by plaintiff, together with up to three (3) additional withheld or
                         redacted documents (from those appearing on the log at Dkt. No. 177-1),
                         for in camera review by emailing them to the Court at
                         Moses_NYSDChambers@nysd.uscourts.gov. Defendants shall then file a
                         confirming letter on ECF that identifies all of the documents submitted for
                         in camera review.

      2.         As to Dkt. No. 176:

                 a.      No later than August 23, 2021, plaintiff shall produce to defendants the
                         documents identified as PRIV00000001 - PRIV00000009 on the log at Dkt.
     Case 1:18-cv-05495-JFK-BCM Document 196 Filed 08/20/21 Page 2 of 2




                    No. 176-1. Plaintiff has not met her burden of demonstrating that these
                    documents were properly withheld on any of the grounds asserted.

             b.     No later than August 20, 2021, defendants shall identify to plaintiff up to
                    six (6) withheld documents, all dated between January 14 and June 24,
                    2019, for in camera review.

             c.     No later than August 23, 2021, plaintiff shall submit the documents
                    identified by plaintiff, together with up to three (3) additional withheld
                    documents (within the same date range) for in camera review by emailing
                    them to the Court at Moses_NYSDChambers@nysd.uscourts.gov. Plaintiff
                    shall then file a confirming letter on ECF that identifies all of the documents
                    submitted for in camera review, together with copies of (i) the portions of
                    plaintiff's supplemental privilege log corresponding to the excepts
                    submitted at Dkt. Nos. 176-1 and 181-1, and (ii) Mr. Kauder's written
                    agreement with Mr. Dawson's law firm to provide legal services in this case,
                    dated June 24, 2019.

      To the extent the Order at Dkt. No. 193 is inconsistent with this Order, Dkt. No. 193 is

VACATED.

Dated: New York, New York
       August 20, 2021

                                           SO ORDERED.



                                           ________________________________
                                           BARBARA MOSES
                                           United States Magistrate Judge




                                               2
